                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

BLAKE ALEXANDER,

               Plaintiff,

       v.                                                  Case No. 3:16-cv-949-JPG-RJD

DR. TROST, et al.,

               Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendations (“Report”)

(ECF No. 109) of Magistrate Judge Reona J. Daly with regard to the defendants’ motion for

summary judgment (ECF No. 85). The Court may accept, reject, or modify—in whole or in

part—the findings or recommendations of the magistrate judge in a report and recommendation.

FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the report to which

objections are made. Id. “If no objection or only partial objection is made, the district court judge

reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999).

       Here, the Court has received no objection to the Report. The Court has reviewed the

entire file and finds that the Report is not clearly erroneous. Accordingly, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 109);

   •   GRANTS IN PART and DENIES IN PART the defendants’ motion for summary

       judgment (ECF No. 85); and

   •   DISMISSES WITHOUT PREJUDICE the claims against Dr. Travis James for the

       plaintiff’s failure to exhaust his administrative remedies against that defendant.

IT IS SO ORDERED.

                                                 1
DATED: NOVEMBER 8, 2018

                              s/ J. Phil Gilbert
                              J. PHIL GILBERT
                              DISTRICT JUDGE




                          2
